PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Leichti, et al.		    			    :	

Application No.  16/378,433
:	DECISION ON PETITION
Filed:     April 8, 2019
:
Attorney Docket No.  SST-2561

This is a decision on the petition 37 CFR 1.181, filed on March 1, 2021, to withdraw the holding of abandonment.  This is also a decision on the petition under 37 CFR 1.137(a), filed on March 1, 2021, to revive the above-noted application.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

The petition under 37 CFR 1.137(a), to revive the application is dismissed as moot.

This application was held abandoned after it was believed that a timely response to the non-final Office action mailed on April 23, 2020, was not received.  The non-final Office action set a shortened statutory period for reply of three months from its mailing date.   Extensions of time under 37 CFR 1.136(a) were available.  A Notice of Abandonment was mailed on December 30, 2020, indicating that no response to the non-final Office action was received.   

Consideration under 37 CFR 1.181

A review of the application file record revealed that on October 23, 2020, applicant filed, in response to the aforementioned non-final Office action, a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent”, “Remarks”, and “Amendments to the Claims”. The reply of October 23, 2020, was accompanied by a request for an extension of time under 37 CFR 1.136(a) within the third month. The “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent” was approved and made of record on October 27, 2020. Based on the aforementioned, it appears that the application was improperly held abandoned as a proper and timely response to the non-final Office action was received prior to expiration of the maximum statutory period set for reply.  The petition under 37 CFR 1.181, to withdraw the holding of abandonment is granted; the holding of abandonment is withdrawn, accordingly.  




Consideration under 37 CFR 1.137(a)

The petition under 37 CFR 1.137(a) to revive the application is dismissed as moot because the holding of abandonment is withdrawn in accordance with the granted petition under 37 CFR 1.181 to withdraw the holding of abandonment. As there is no relief that can be provided under 37 CFR 1.137(a), the petition under 37 CFR 1.137(a) is dismissed as moot, accordingly.

The application file is being forwarded to Technology Center GAU 28677 for further processing to include consideration of the reply filed on October 23, 2020.

Questions regarding the further processing of this application must be directed to the Technology Center.  Questions specific to this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET